Citation Nr: 0707282	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from December 1972 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  Here, according 
to his personnel records, the veteran has the requisite 90 
days or more of wartime service.  See 38 U.S.C.A. 
§ 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because the veteran 
is not of age 65 or older, it must be shown that he is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct.  See 
38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3)(vi).

For these purposes, the veteran is considered to be 
permanently and totally disabled if he is disabled, as 
determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner.  
38 U.S.C.A. § 1502(a)(2) (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B)(2).

In May 2006, the veteran was afforded a hearing before the 
Board.  Among other things, he testified that he had applied 
for Social Security Administration (SSA) disability benefits.  
The veteran stated that his SSA claim had been denied but he 
had an appeal hearing the same day as the hearing before the 
Board.  In this case, there are no decisions or associated 
records from the SSA presently in the claims file and the 
results of that claim are not apparent.  Therefore, SSA 
records, including any decisions, should be requested and 
associated with the claims file.  (As the present pension 
claim may turn on the results of the veteran's SSA claim, 
multiple requests may be necessary if SSA has yet to issue a 
final decision on the matter.)

Accordingly, this case is REMANDED for the following actions:

1.  Records relating to the veteran's 
claim for Social Security disability 
benefits should be obtained from SSA, 
including any final decision, as well as 
the medical records relied upon 
concerning that claim.  If a final 
decision has not yet been issued, SSA 
should be asked to forward such a 
decision as soon as it becomes available.  
(The veteran may wish to help expedite 
this action by informing VA of any 
decision he has received or may yet 
receive.  The originating agency should 
take steps to ensure that the SSA 
decision with associated records is made 
a part of the claims file before the case 
is re-adjudicated.)

2.  After undertaking any other 
development deemed appropriate, the issue 
on appeal should be re-adjudicated.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should include citation 
to and a discussion of 38 C.F.R. 
§ 3.3(a)(3).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment to the 
extent feasible.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

